Citation Nr: 0938956	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  04-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for myositis ossificans, 
upper shaft of the left femur, claimed as left hip disability 
(left femur disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied the Veteran's claim of 
entitlement to service connection for a hip disability, 
including as secondary to a service-connected left knee 
disability.  The Veteran perfected a timely appeal of this 
determination to the Board.

In his February 2004 substantive appeal, the Veteran 
suggested that his claimed hip disability was the result of 
the same in-service injury that caused his knee disability.  
The RO adjudicated the issue of direct service connection, 
along with that of secondary service connection, with respect 
to the Veteran's claimed left hip disability.  However, the 
RO provided adequate notice to the Veteran on the issue of 
secondary service connection only.  As the Board found that 
the issues of direct service connection and that of secondary 
service connection were not inextricably intertwined, the 
Board, in August 2006, issued a decision denying the claim of 
secondary service connection.  In the same decision, the 
issue of entitlement to direct service connection for 
myositis ossificans, upper shaft of the left femur (claimed 
as left hip disability), was remanded for additional 
development.


FINDING OF FACT

Myositis ossificans, upper shaft of the left femur, is not 
shown to have had its onset in service or within a year of 
service, nor is this condition otherwise shown to be due to 
any event or incident of his period of active service. 


CONCLUSION OF LAW

Myositis ossificans, upper shaft of the left femur, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in September 2006 and February 2007, 
the Veteran was furnished notice of the type of evidence 
needed in order to substantiate his claim, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's claim after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the August 2009 supplemental 
statement of the case and prior to the certification of the 
Veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the Veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service medical treatment records, VA 
examinations, and statements submitted by the Veteran and his 
representative in support of the claim.  The Board also notes 
that this matter has been remanded for further development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §§ 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists primarily of the 
Veteran's service records, post-service treatment records, 
and VA examinations dated in July 2002 and November 2003. 

A review of the Veteran's service records does not reveal any 
complaints of or treatment for a left hip condition or left 
hip pain.  There is also no indication of myositis 
ossificans, upper shaft of the left femur, in service. 

At the time of VA examination in October 1985, the Veteran 
offered no complaint concerning his left hip.

After service, the Veteran's treatment records contain an 
August 1994 examination that indicated abnormal signal near 
the superior aspect of the intercondylar portion of the 
distal femur which may affect patellofemoral joint mechanics.  
A post traumatic etiology was suspected, and the examiner 
indicated that the possibility of osteochrondritis dissecans 
or bone contusion should be considered.  

On VA orthopedic examination in October 1994, the examiner 
noted that the Veteran's job at the postal service required 
prolonged standing.  At that time, no reference to complaints 
or findings concerning the left hip was recorded.

Private emergency room records show that in August 1998 the 
Veteran was seen complaining of low back pain due to lifting 
while playing tennis.

The Veteran was afforded a VA examination dated in July 2002.  
The examiner noted that the Veteran reported pain in his left 
hip.  At that time he stated that the pain had developed 
about 2 years after injuring his left knee playing tennis.  
The examiner stated that upon examination it was difficult to 
differentiate whether this is referred pain from his lower 
back or intrinsic pain in the hip joint itself.  The Veteran 
reported pain in the posterolateral aspect of the hip, mostly 
on motion.  The Veteran was diagnosed with chronic hip 
sprain.  A July 2002 x-ray of the Veteran's hip indicated 
that the bone and joint structures appeared intact with no 
evidence of arthritic change or other significant 
abnormality.  There was a large soft tissue calcification 
medial to the proximal shaft of the femur consistent with 
myositis ossificans.  The examiner offered no opinion linking 
such to service.

A private orthopedic evaluation dated in November 2003 
revealed that the Veteran had continued pain in his left knee 
and back.  The Veteran also reported pain backwards into his 
left hip area.  The Veteran was noted to have good motion of 
the hips, but some pain on extremes of motion.  X-rays 
revealed some soft tissue calcification along the medial 
border of his femur.  No specific left hip or femur 
disability was diagnosed.  The Veteran was noted to ambulate 
with a significant gait abnormality secondary to his left 
knee pain.  

The Veteran was afforded an additional VA examination dated 
in November 2003.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The Veteran's medical history was noted in the 
report, with the Veteran reporting the onset of left hip pain 
2 years earlier, which he attributed to gait impairment due 
to his left knee.  The Veteran reported pain in his left 
knee, left hip, and low back.  After examination, the Veteran 
was diagnosed with normal left hip joint and myositis 
ossificans of the medial upper shaft of the femur.  The 
examiner indicated that the Veteran's left hip pain could be 
related to myositis ossificans or spondylosis of the left 
hip, but it was not due to his service-connected left knee.  
The examiner opined that the Veteran's left hip pain was not 
due to his service-connected left knee disability.  No 
opinion linking such to service was rendered.

Based on the foregoing, the Board finds that the claim must 
be denied.  The Veteran's medical records do not indicate 
treatment for or a diagnosis of myositis ossificans, upper 
shaft of the left femur, or a left hip disability in service 
or within one year of service.  Although there is some 
conflict in the record as to when such disability developed, 
it appears clear that manifestations were not present until 
after a number of years after service.  There is no medical 
evidence which links the developed of left hip disability to 
service.  In this regard, the Board notes that in August 
2006, the Board also denied service connection for myositis 
ossificans, upper shaft of the left femur, as secondary to 
the Veteran's service-connected left knee disability.  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board does not question the sincerity of the 
Veteran's belief that his condition is the result of his 
military service.  The Veteran, however, is not competent on 
his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant law and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection on a direct basis for myositis ossificans, 
upper shaft of the left femur, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


